Case 1:21-cv-20013-BB Document1 Entered on FLSD Docket 01/04/2021 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DADE DIVISION

ANTON POPKOVICH,

an individual
CASE NO.: 1:21cev20013

Plaintiff,

VS.

SERGEY SLASTIKHIN,
an individual

Defendant.
/

 

VERIFIED COMPLAINT FOR DAMAGES
COMES NOW the Plaintiff, ANTON POPKOVICH, by and through his undersigned
attorney, and files this Complaint for damages and demand for trial against the Defendant,
SERGEY SLASTIKHIN, and further alleges:
PARTIES
1. Atall times material hereto, Plaintiff is a foreign individual whose resides and is domiciled

in Russian Federation, and is otherwise sui juris.

N

Defendant, SERGEY SLASTIKHIN is an individual, who is domiciled and to the beast

Plaintiff's knowledge resides in Miami-Dade County, Florida, and is otherwise sui juris.

JURISDICTION AND VENUE
3. Jurisdiction is proper in this Court because this is an action for damages that is greater

than $75,000.00, and the parties are diverse in locality.
Case 1:21-cv-20013-BB Document1 Entered on FLSD Docket 01/04/2021 Page 2 of 3

4. Venue is also properly laid because Defendant is domiciled and resides in Miami-Dade
County, Florida. All parties, as well as the acts and omission complained of herein occurred
and will continue to occur the District which this Court sits.

FACTUAL BACKGROUND

5. Onor about May 28, 2020, Plaintiff and Defendant entered into a loan agreement, attached
thereto as Exhibit A, under which Defendant Promised to repay Plaiting a dept in amount
of $549,000.00 in monthly instalments. Starting May, 2020 Defendant promised to pay
Plaintiff $5,000.00 to $50,000.00 per month (the payment amount should have been
correlated with defendant's financial ability to repay) on 8th day of every month until May
8th, 2022.

6. Defendant failed to make all payments promised to the mad under the loan agreement and

never return the loan amount to Plaintiff.

COUNT I- BREACH OF CONTRACT

7. Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs
1 through 6 above, and further alleges:

8. Plaintiff and Defendant entered into a valid contract.

9. Defendant breached that contract by failing to make payments under the loan agreement
and/or repay the loan amount.

10. Defendant’s breach of the contract resulted in pecuniary losses.
WHEREFORE Plaintiff demands judgment against Defendant for damages in an

amount of $549,000.00 plus attorney’s fees and costs.
 

Case 1:21-cv-20013-BB Document1 Entered on FLSD Docket 01/04/2021 Page 3 of 3

COUNT II — UNJUST ENRICHMENT
(Plead Alternatively to Count 1)

11. Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs
1 through 6 above, and further alleges:

12. Plaintiff confirmed benefit of $549,000.00 to Defendant and Defendant accepted these
funds; therefore, Defendant has knowledge of benefit conferred.

13. Defendant, voluntary accepted $549,000.00

14. The circumstances are such that it would be inequitable for Defendant to retain
$549,000.00

WHEREFORE Plaintiff demands judgment against Defendant for damages in an amount of

$549,000.00 plus attorney’s fees and costs.

VERIFICATION:

 

Under penalties of perjury, I declare that | have read the foregoing Complaint and that the

facts stated in it are true:

   
  

Name: Anton Popkovich
Signature:

Date: December 24, 2020

Law Offices of Andre G. Raikhelson, LLC.
301 Yamato Road

Suite 1240

Boca Raton, FL. 33431

Telephone: (954) 895-5566

Primary Email: arlaw@raikhelsonlaw.com
Secondary email: a.raikhelson@icloud.com

isi Andre G. Raikhelson
Andre G. Raikhelson, Esq.

Bar Number: 123657

 
